

116 SRES 716 ATS: Designating the week of October 5 through October 9, 2020, as “Malnutrition Awareness Week”.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 716IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Murphy (for himself, Mr. Grassley, Mrs. Feinstein, Ms. Hassan, Mr. Booker, Ms. Smith, Ms. Sinema, Mr. Manchin, Mr. King, Mr. Blumenthal, Mr. Van Hollen, Mr. Cramer, Mr. Wyden, Mr. Cardin, Mr. Coons, Mr. Lankford, Mr. Tillis, Mr. Roberts, Ms. Collins, Mrs. Capito, Ms. Ernst, Ms. Rosen, and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 12, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating the week of October 5 through October 9, 2020, as Malnutrition Awareness Week.Whereas malnutrition is the condition that occurs when a person does not get enough protein, calories, or nutrients;Whereas the 2020 Coronavirus Disease 2019 (COVID–19) pandemic (referred to in this preamble as the 2020 coronavirus pandemic)—(1)has resulted in a significant increase in food insecurity, which is linked to malnutrition; and (2)has nearly doubled food insufficiency rates since 2019;Whereas the 2020 coronavirus pandemic has had a disproportionate impact on children, as 13,900,000 children live in a household characterized by child food insufficiency, and the rate of households with food insufficient children in 2020 was more than 5 times the rate of households with food insufficient children in 2019;Whereas the impact of the 2020 coronavirus pandemic on the chronically ill has forced the examination of chronic disease prevention, especially through nutrient consumption and absorption, which is examined in the 2020–2030 Strategic Plan for NIH Nutrition Research published by the National Institutes of Health;Whereas malnutrition is a significant problem in the United States and around the world, crossing all age, racial, class, gender, and geographic lines; Whereas infants, older adults, people with chronic diseases, and other vulnerable populations are particularly at risk for malnutrition;Whereas the American Academy of Pediatrics has found that failure to provide key nutrients during early childhood may result in lifelong deficits in brain function;Whereas disease-associated malnutrition affects between 30 and 50 percent of patients admitted to hospitals, and the medical costs of hospitalized patients with malnutrition can be 300 percent more than the medical costs of properly nourished patients;Whereas, according to the National Blueprint: Achieving Quality Malnutrition Care for Older Adults, 2020 Update, as many as ½ of older adults living in the community are malnourished or at risk for malnutrition;Whereas disease-associated malnutrition in older adults alone costs the United States more than $51,300,000,000 each year; andWhereas the American Society for Parenteral and Enteral Nutrition established Malnutrition Awareness Week to raise awareness and promote prevention of malnutrition across the lifespan: Now, therefore, be itThat the Senate—(1)designates the week of October 5 through October 9, 2020, as Malnutrition Awareness Week;(2)recognizes registered dietitian nutritionists and other nutrition professionals, health care providers, social workers, advocates, caregivers, and other professionals and agencies for their efforts to advance awareness, treatment, and prevention of malnutrition;(3)(A)recognizes the importance of existing Federal nutrition programs for their role in combating malnutrition; and (B)supports emergency funding for those critical Federal nutrition programs for the duration of the Coronavirus Disease 2019 (COVID–19) pandemic;(4)recognizes—(A)the importance of medical nutrition therapy under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and (B)the need for vulnerable populations to have access to nutrition counseling; (5)recognizes the importance of the innovative research conducted by the National Institutes of Health on—(A)nutrition, dietary patterns, and the human gastrointestinal microbiome; and (B)how those factors influence the prevention or development of chronic disease throughout the lifespan; and(6)(A)supports access to a malnutrition screening and assessment; and (B)encourages the Centers for Medicare & Medicaid Services to evaluate—(i)the provision of a malnutrition screening and assessment through telehealth during the Coronavirus Disease 2019 (COVID–19) public health emergency; and(ii)the adoption of malnutrition electronic clinical quality measures. 